The statute is found in Acts 1890-91, vol. 1, p. 188. The declaration was dismissed on demurrer. It alleges, that after the company, by contract made on July 9, 1892, had employed the plaintiff’ as its chief car-inspector, and while he was performing his duties as such on August 12, 1892, the company discharged him. On August 18th, he made a written request of the company to give him a specific statement in writing of the reasons which had caused his discharge, and, if the same had been induced in whole or in part by any complaint or communication made to the company, to inform him of the uature and substance of such communication or complaint, and when and by whom it was made. This written request was signed by him, and on the same day was served upon the company, being delivered to the local agent representing the company at its office and place of doing business in Eulton county, by the sheriff cf that county. Afterwards the plaintiff waited for more than twenty days, within which time the defendant should have delivered the written statement as requested to the plaintiff, or left it addressed to him with the county clerk; but the defendant failed and refused to give the information as requested in writing and as required by law, whereby it became liable to him in the .sum of $5,000, etc.